COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                                   NO. 2-06-405-CR


SHEILA LANETTE CALHOUN                                            APPELLANT
A/K/A SHEILA L. CALHOUN

                                            V.

THE STATE OF TEXAS                                                      STATE

                                        ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

      Appellant Sheila Lanette Calhoun pled guilty to theft of property valued

under $1500 with two prior theft convictions. The jury found her guilty, found

that she had used or exhibited a deadly weapon during the offense, and

assessed her punishment at ten years’ confinement in the Institutional Division




      1
          See T EX. R. A PP. P. 47.4.
of the Texas Department of Criminal Justice. The trial court sentenced her accordingly.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Although Appellant was given an opportunity to file a brief,

she has not done so.

      After an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. 3 Only then may we grant counsel’s motion to withdraw. 4 Because

Appellant entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, the voluntariness of her plea,




      2
          386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      See Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 351, 52
(1988).

                                          2
error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty plea.5

      We have carefully reviewed counsel’s brief and the record. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that arguably might support the appeal. 6 Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                 PER CURIAM

PANEL F: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: March 6, 2008




      5
          See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003).
      6
          See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).

                                        3